10
11
12
13
14
15
16

q
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 1 of 12

McGREGOR W. SCOTT

United States Attorney - i f E FY
ROSANNE L. RUST

MICHAEL D. ANDERSON

Assistant United States Attorneys DEC 1 3 2018
501 I Street, Suite 10-100 , 7

 

Sacramento, CA 95814 EASTER He OST CVA RT A
Telephone: (916) 554-2700 a i
Facsimile: (916) 554-2900 | CEPT CLERK

Attorneys for Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA.

7 2:18- CR- 0257 MCE
UNITED STATES OF AMERICA, . CASE NO.

Plaintiff,
VIOLATIONS: 18 U.S.C. § 1341 — Mail Fraud
v. 5 (14 Counts); and 18 U.S.C. § 1343 — Wire Fraud
(14 Counts); 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
RAHMAN LAKHANI, § 2461(c) — Criminal Forfeiture

N. ALI ENTERPRISES, INC., and
218 CENTURY DISTRIBUTION, INC.,

Defendants.

 

 

INDICTMENT

COUNTS ONE THROUGH FOURTEEN: [18 U.S.C. § 1341 — Mail Fraud]

The Grand Jury charges: THAT

RAHMAN LAKHANI,
_ N. ALT ENTERPRISES, INC., and
21% CENTURY DISTRIBUTION, INC.,

defendants herein as follows:
HM)
Mf
M/
MH]

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 2 of 12

I. BACKRGOUND, PARTIES, RELEVANT PERSONS, ENTITIES

At all times relevant to this Indictment:

1. Defendant RAHMAN LAKHANI was a resident of Naperville, Mlinois. LAKHANI
owned and operated businesses in several states, including California, Nevada, and Illinois that sold
Other Tobacco Products. Other Tobacco Products (“OTP”) consisted of tobacco products other than
cigarettes such as cigars, chewing tobacco and leaf tobacco. LAKHANI did not always observe

corporate formalities and often operated his various OTP businesses as though they were one company,

including using an overlapping corporate structure, sharing certain operating expenses, and using the .

same corporation, with the same corporate name for his Nevada OTP and California OTP business
locations.

2. Defendant 21* CENTURY DISTRIBUTION, INC. was a corporation licensed by the
State of Nevada, whose primary place of business was a warehouse and office located in Las Vegas,
Nevada (“21% CENTURY-NEVADA”). LAKHANI was the President, Secretary and Treasurer of the
Nevada corporation. The Nevada corporation held a Nevada OTP wholesaler license, which allowed the
corporation to sell OTP within the State of Nevada, and a California Tobacco Products Distributor’s

license, which allowed the Nevada corporation to sell OTP to properly licensed companies located in

California.

3. Under the auspices of his Nevada corporation, 21 CENTURY DISTRIBUTION, INC.,
which LAKHANTI also registered as a foreign corporation in California, LAKHANI opened two more
OTP warehouse locations in the State, one in Los Alamitos, California (“21S Century-Los Alamitos”)
and one in Rancho Cucamonga, California (“21% Century-Rancho Cucamonga”). 21 CENTURY
DISTRIBUTION, INC. held a California Tobacco Products Distributor’s license relating to the 21*
Century-Los Alamitos location, and held an additional California Tobacco Products Distributor’s license
relating to the 21% Century-Rancho Cucamonga location. These licenses allowed 218 CENTURY
DISTRIBUTION, INC. to sell OTP from each location to properly licensed companies located in

California.

4. Defendant N. ALI ENTERPRISES, INC., was a corporation licensed by the State of

Illinois, whose primary place of business was an office and warehouse located in Naperville, Illinois.

INDICTMENT 2

 

 
oO CO NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 3 of 12

LAKHANI was the President and Secretary of the corporation. The corporation held an Illinois

Distributor of Tobacco Products License that permitted the corporation to sell OTP in Illinois and to
companies located in other states. |

5. California law required that every person, including someone located out of state
who desired to sell OTP within California, had to first obtain a license from the California State Board
of Equalization (“BOE”), relevant portions of which are now part of the California Department of Tax
and Fee Administration (“CDTFA”). Under California law, an out-of-state distributor was explicitly
liable for paying the excise tax on OTP either when: (1) that out-of-state distributor sold OTP to another
California distributor physically in California; or (2) when that out-of-state distributor sold OTP to a
California wholesaler or retailer regardless of the point of sale. Nevertheless, when an out-of-state
California-licensed distributor sold OTP into California to another distributor from a licensed out-of-
state location, that out-of-state distributor could expressly assume the excise tax liability owed to the
California BOE, or later the CDTFA. If such an arrangement existed, the out-of-state distributor was
required to submit to the California BOE (or later the CDTFA) in Sacramento, California, monthly or
quarterly reports reflecting the amount of OTP sold into California in the previous month or quarter and
the amount of excise tax owed, together with payment in that amount. The monthly or quarterly reports
were generally sent by U.S. mail or common carrier, or email.

6. Both tobacco distributors and tobacco wholesalers were required by California law to
maintain accurate records reflecting their purchase, shipment and sale of tobacco products. BOE, and
later CDTFA, are permitted under California law to inspect those records to determine if all tax has been
paid. The inspection of these types of records was a regularly conducted activity of the BOE, now
CDTF A, and specialized teams of auditors and inspectors regularly inspected the business locations and
business records of OTP distributors, wholesalers and retailers throughout the State to ensure tax
compliance.

7. _The tobacco excise tax for OTP in California has changed over time. From August 2015
to June 30, 2016, the tobacco excise tax was 28.13% of the wholesale (pre-tax) cost of the OTP.

From July 1, 2016 through June 30, 2017, the tobacco excise tax was 27.3% of the wholesale (pre-tax)
cost of the OTP. From July 1, 2017 to April 30, 2018, the tobacco excise tax was 65.08% of the

INDICTMENT 3

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 4 of 12

wholesale (pre-tax) cost of the OTP. With an excise tax affixed to the sale of OTP, a profit margin
existed for individuals or companies who illegally evaded paying the excise tax.
8. Nevada law required that any person who wanted to buy OTP in the State had to first

obtain an OTP wholesale dealer license or an OTP retail dealer license from the Nevada Department of

| Taxation (“DOT”). Nevada law also mandated that every wholesaler had to pay an excise tax on the.

OTP it sold in Nevada. The wholesaler paid the OTP excise tax by filing monthly tax returns. On those
returns, the Nevada DOT also required the wholesaler to disclose the amount of OTP the wholesaler
shipped out of the State and what out-of-state companies received those OTP shipments. |

9. Mlinois law required any person who wanted to distribute tobacco products in Mlinois to
first obtain a license from the [inois Department of Revenue. Mlinois distributors were required to pay
excise taxes monthly on OTP they sold to retailers or consumers in Illinois. In addition to identifying
the amount of OTP sales within the State and the amount of tax due on those distributions, the Illinois
Tobacco Products tax return required distributors to list the amount of OTP sales it exported to other
states and the specific companies to which those OTP sales were made.

. I. SCHEME TO DEFRAUD

10. Beginning in or about August 2015, and continuing to in or about April 2018, in the
County of Sacramento, State and Eastern District of California, and elsewhere, the defendants
knowingly devised, intended to devise, participated in, and executed a material scheme to defraud and to
obtain money and property by means of materially false and fraudulent pretenses, representations and _
promises, and the concealment of material facts, in violation of Title 18, United States Code, Section
1341. |

11. The purpose of the scheme was to obtain money and property by selling OTP on which
all excise tax had purportedly been paid to companies located in California without actually paying all of
the excise tax owed, and while evading through false statements and misrepresentations, the full amount
of the California excise tax.

I. MANNER AND MEANS
The manner and means of the scheme were, in substance, as follows:

12. The defendants purchased OTP directly from manufacturers or third-party distributors

INDICTMENT 4

 

 
mA F&F Ww WN

Oo CO SN DD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 5 of 12

located outside of California.

13. The defendants then sold the OTP to third-party companies located in California, in many
cases first moving the OTP from one of LAKHANI’s vatious corporate entities to another that was
either closer to California or located within California. When LAKHANI shipped OTP from one of his
entities outside of California to an entity he controlled inside California, he, or others working at his
direction, often created an invoice that falsely claimed one of the defendants had paid the California
excise tax. |

14. When selling OTP from one of his entities, whether it was located in California or outside
California, to companies located in California that were owned by third-parties, the defendants provided
invoices describing the terms of the sale. On those invoices, LAKHANI falsely stated that all California.
excise taxes had been paid by one of the defendants. |

15. _ Inmany cases, the invoices also contained false and misleading information. in that the
invoice price appeared higher than the price actually paid by the customer after receiving credits not
listed on the original invoice. This higher price made it appear more plausible to BOE (or later CDTFA)
auditors and investigators that the tax had actually been paid.

16. By falsely claiming that the OTP was tax paid when it was not, the defendants sold the
OTP at lower prices and/or higher profit margins than if they had actually paid the tax. As a result, the
defendants sold more OTP and made more money.

17. To prevent the detection of the scheme and to ensure that it could continue to operate,
even if the different state taxing authorities shared excise tax information with each other, the defendants
also fraudulently concealed the amount of OTP exported from Nevada by 21% CENTURY-NEVADA.
On 21 CENTURY-NEVADA’s Nevada tax returns, the defendants provided false information
regarding the amount of OTP 21% CENTURY-NEVADA exported from Nevada to California.

18. To prevent the detection of the scheme and to ensure that it could continue to operate
even if the different state taxing authorities shared excise tax information with each other, the defendants
also fraudulently concealed the amount of OTP exported from Illinois by N. Ali Enterprises, Inc. OnN.
ALI ENTERPRISES, INC.’s June 2017 Illinois return, the defendants provided false information
regarding the amount of OTP N. ALI ENTERPRISES, INC. exported from Illinois to Nevada,

INDICTMENT 5

 

 
o oO ws DH

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 ‘Page 6 of 12

specifically to 21S" CENTURY-NEVADA.

19. In addition, to further prevent the detection of the scheme and to ensure that it could
continue to operate without the full payment of the excise tax, LAKHANI’s OTP business locations that
held California licenses submitted by mail, common carrier, and email, California excise tax returns to
the BOE, or later the CDTFA, in Sacramento that provided false information regarding the amount of
OTP those companies had distributed and sold in California.

20. As part of the OTP sales, the defendants also collected payment from the third-party
companies in California that purchased the OTP. The money from those sales was often used, at least in |
part, to purchase additional OTP that was then sold as part of the scheme and to pay business expenses
associated with the scheme.

21. One such business expense was the payment of shipping costs for the OTP transported by
the defendants. As a part of the scheme, N. ALI ENTERPRISES, INC., was billed for, and paid, the
shipping costs for certain OTP shipments 218 CENTURY-NEVADA made to LAKHANI’s California
OTP customers, although 218' CENTURY-NEVADA, and not N. ALI ENTERPRISES, INC., was the
company actually shipping the OTP.

22.  Asaresult of this scheme, the defendants sold approximately $26,585,000.00 of OTP to
companies in California, causing a loss of excise tax revenue of approximately $5 million to $10 million
to the State of California.

IH
MI
IH
/if
/if
Mf
Hf
/I!
IH
Ml

INDICTMENT

 

 
Co Oo NY DH

10
11
12
13
14
15
16
17
18
| 19
20
21

22 ||

23
24
25
26
27
28

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 7 of 12

II. THE MAILINGS
23. - Onor about the dates set forth below, in the State and Eastern District of California and,

elsewhere, for the purpose of executing and attempting to execute the aforementioned scheme and

artifice to defraud, the defendants did knowingly cause to be sent or delivered by the Postal Service, or

delivered by common carrier, to the locations set forth below, the documents and items specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Content of Mailing Recipients
October 26, 2015 September 2015 Monthly Excise Tax | California BOE
I. Return for 21* Century-Nevada Sacramento, CA
November 24, 2015 | October 2015 Monthly Excise Tax California BOE
2. Return for 21‘ Century-Nevada Sacramento, CA
December 14; 2015 | November 2015 Monthly Excise Tax | California BOE
3. . Return for 21“ Century-Nevada Sacramento, CA
| January 22, 2016 December 2015 Monthly Excise Tax } California BOE
4. . Return for 21% Century-Nevada Sacramento, CA
April 18, 2016 January 2016 Monthly Excise Tax California BOE
. Return for 21 Century-Nevada _—‘| Sacramento, CA
| April 18, 2016 February 2016 Monthly Excise Tax | California BOE
6. . Return for 21" Century-Nevada Sacramento, CA
June 24, 2016 March 2016 Monthly Excise Tax California BOE
7. Return for 21% Century-Nevada Sacramento, CA |
‘July 22, 2016 April 2016 Monthly Excise Tax California BOE
8. Return for 21% Century-Nevada Sacramento, CA .
August 24, 2016 May 2016 Monthly Excise Tax | California BOE
9. Return for 21% Century-Nevada Sacramento, CA:
January 13, 2017 September 2016 Monthly Excise Tax | California BOE
10. Return for 21* Century-Nevada Sacramento, CA
January 28, 2017 October 2016 Monthly Excise Tax California BOE
1. Return for 21* Century-Nevada Sacramento, CA
November 25, 2017 | September 2017 Monthly Excise Tax | California CDTFA
12. Return for 21" Century-Nevada Sacramento, CA
November 25, 2017 | Third Quarter 2017 Quarterly Excise | California CDTFA
13. Tax Return for 21 Century-Rancho {| Sacramento, CA
Cucamonga
December 7,2017 | September 2017 Monthly Excise Tax | California CDTFA
14. Return for 218 Century-Los Alamitos | Sacramento, CA

 

All in violation of Title 18, United States Code, Sections 2 and 1341.

HI!
Hl
H/

INDICTMENT

 

 
10
i
12
13
14
“45
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document 1 Filed 12/13/18 Page 8 of 12

COUNTS FIFTEEN THROUGH TWENTY-EIGHT: [18 U.S.C. § 1343 — Wire Fraud]

_ The Grand Jury further charges: THAT

RAHMAN LAKHANI, -
N. ALI ENTERPRISES, INC., and
21% CENTURY DISTRIBUTION, INC.,

defendants herein as follows:
1. Paragraphs 1 through 9 of Counts One through Fourteen are re-alleged and fully
incorporated herein by reference. .

I. SCHEME TO DEFRAUD
2. Beginning in or about August 2015, and continuing to in or about April 2018, in the

County of Sacramento, State and Eastern District of California, and elsewhere, the defendants
knowingly devised, intended to devise, participated in, and executed a material scheme to defraud and to
obtain money and property by means of materially false and fraudulent pretenses, representations and
promises, and the concealment of material facts, in violation of Title 18, United States Code, Section
1343. .

3. The purpose of the scheme was to obtain money and property by selling OTP products on
which all excise tax had purportedly been paid to companies located in California without actually
paying all of the excise tax owed, and while evading through false statements and misrepresentations,
the full amount of the excise tax. |

il. MANNER AND MEANS

4. Paragraphs 12 through 22 of Count Ones through Fourteen are re-alleged and fully

incorporated herein by reference.
| I. THE WIRES

5. On or about the dates set forth below, in the State and Eastern District of California and
elsewhere, for the purpose of executing and attempting to execute the aforementioned scheme and
artifice to defraud, the defendants did knowingly cause to be sent or delivered by means of wire
communication in interstate and foreign commerce, any writings, signs, signals, and pictures for the
purpose of executing such scheme or artifice, to the locations set forth below, the documents and items

specified below:

INDICTMENT

 
~ 10
11
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18. Page 9 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count ‘Date Content of Wire Recipients
October 14, -| Email transmitting June 2016 California BOE
1D. 2016 Monthly Excise Tax Return for 21* Sacramento, CA
Century-Nevada
October 14, Email transmitting July 2016 Monthly | California BOE
16. 2016 Excise Tax Return for 21“ Century- Sacramento, CA
Nevada
October 14, Email transmitting August 2016 California BOE
V7. 2016 Monthly Excise Tax Return for 21* Sacramento, CA
Century-Nevada
March 3, 2017 | Email transmitting November 2016 California BOE
18. Monthly Excise Tax Return for 21“ Sacramento, CA
Century-Nevada
March 3, 2017 ‘| Email transmitting December 2016 California BOE
19. Monthly Excise Tax Return for 21* Sacramento, CA
Century-Nevada
April 21, 2017 Email transmitting January 2017 California BOE
20. Monthly Excise Tax Return for 21* Sacramento, CA
Century-Nevada
April 21, 2017 Email transmitting February 2017 California BOE
21. Monthly Excise Tax Return for 21“ Sacramento, CA
Century-Nevada
June 16, 2017 Email transmitting March 2017 California BOE
22. Monthly Excise Tax Return for 21* Sacramento, CA
Century-Nevada
June 16, 2017 Email transmitting April 2017 California BOE
23. Monthly Excise Tax Return for 21" . | Sacramento, CA
- | Century-Nevada
June 26, 2017 Email transmitting May 2017 California BOE
24. Monthly Excise Tax Return for 21 Sacramento, CA
Century-Nevada
September 12, . | Email transmitting June 2017 California CDTFA
25. 2017 Monthly Excise Tax Return for 21“ Sacramento, CA
Century-Nevada
September 12, Email transmitting July 2017 Monthly } California CDTFA
26. 2017 Excise Tax Return Sacramento, CA
for 218' Century-Nevada
January 24, Email transmitting August 2017 California CDTFA
27. 2018 Monthly Excise Tax Return for 21“ Sacramento, CA
Century-Los Alamitos
April 11, 2018 Email transmitting August 2017 California CDTFA
28. Monthly Excise Tax Return for 21* Sacramento, CA
-Century-Nevada _

 

All in violation of Title 18, United States Code, Sections 2 and 1343.

INDICTMENT

 

 

 
10
“1
12
13

14,

15
16
17

43
19
20
21

»
23
24
25
26
27
28

 

 

Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 10 of 12

FORFEITURE ALLEGATION: [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal
Forfeiture]

1. Upon conviction of one or more of the offenses alleged in Counts One through Twenty-
Eight of this Indictment, defendants RAHMAN LAKHANI, N. ALI ENTERPRISES, INC., and 21*
CENTURY DISTRIBUTION, INC., shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), all property, real and personal, which constitutes or is derived
from proceeds traceable to such violations, including but not limited to the following:

a. Net Proceeds from the sale of Other Tobacco Products located at 6255
McLeod Drive, Suite 13, Las Vegas, Nevada 89120;

b. | Net Proceeds from the sale of Other Tobacco Products located at 10879 Portal
Drive, Suite B, Los Alamitos, California 90720;

c. Approximately $41,274.49 seized from Wells Fargo Bank Account Number
5422109032, and

d. . Asum of money equal to the total amount of proceeds traceable to such offenses,
_for which the defendants are convicted.

2, If any property subject to forfeiture, as a result of the offenses alleged in Counts One
through Twenty-Eight of this Indictment, for which the defendants are convicted:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party; ©

Ct. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty:

it is the intent of the United States, pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(p), to
seek forfeiture of any other property of defendants, up to the value of the property subject to forfeiture.

A TRUE BILL.
/s/ Signature on file w/AUSA

| FOREPERSON

McGREGOR W. SCOTT
United States Attorney

 

INDICTMENT 10

 

 
Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 11 of 12
No.____@:18-CR-0257 MCE

 

UNITED STATES DISTRICT COURT

Eastern District of California

Criminal Division

THE UNITED STATES OF AMERICA

VS.

RAHMAN LAKHANI,
N. ALI ENTERPRISES, INC., &
21ST CENTURY DISTRIBUTION, INC.

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 1341 — Mail Fraud (14 Counts);
and 18 U.S.C. § 1343 — Wire Fraud (14 Counts);
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

ames /s/ Signature on file w/AUSA
SSS "Foreman.
Filed in open court this ih

  

of DESSrtS. 1.D.20 \@

 

 

Bail, $ NO BAIL WARRANT PENDING HEARING

 

GPO 863 525
Case 2:18-cr-00257-MCE Document1 Filed 12/13/18 Page 12 of 12

218-€R-0257 MCE

PENALTY SLIP
Defendant: Rahman Lakhani
Counts 1-14: 18 U.S.C. § 1341 - Mail Fraud

Not more than 20 years in prison
$250,000 fine or twice the gross loss or gain
3 years of supervised release

Counts 15-28: 18 U.S.C. § 1343 - Wire Fraud

Not more than 20 years in prison
$250,000 fine or twice the gross loss or gain
3 years of supervised release

Defendants: N. Ali Enterprises, Inc. & 21 Century Distribution, Inc.

Counts 1-14: 18 U.S.C. § 1341 - Mail Fraud

Up to 5 years’ probation
$500,000 fine or twice the gross loss or gain caused by the offense

Counts 15-28: 18 U.S.C. § 1343 - Wire Fraud

Up to 5 years’ probation
$500,000 fine or twice the gross loss or gain caused by the offense

Forfeiture:
As stated in the indictment
Assessment:

$100 on each count
